Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 9/26/2019.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are currently rejected.
This action is made NON-FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100", "400", "620", "700", "920", "1020", "1220", and "1310" have all been used to designate “unmanned flying robot”; Reference characters “410”, “710” have both been used to designate “communication unit”; Reference characters  “420” and “720” have both been used to designate “drive unit”; Reference characters “430” and “730” have both been used to designate “controller”; Reference characters “610”, “910”, “1010”, and “1300” have both been used to designate “wearable device”; Reference characters “950” and “1050” have both been used to designate “GPS satellite”. Reference characters “922” and “1022” have both been used to designate “photographing information”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 210, 220, 230, 240, and 250 as shown in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1-8:
	The alternative limitations of “a wearable device” and “a user terminal” potentially created antecedent basis issues in claims 1-8 depending on the path taken though the alternative limitation. To overcome this rejection, the examiner suggest amending claim 1 to read “to communicate with both a wearable device and a user terminal.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi (WO 2016/209225).
Regarding claim 1:
Doshi teaches:
An unmanned flying robot (fig. 2, drone 110) comprising: 
a communication unit (fig. 2, input/output interfaces 234 and platform 170; The position can be provided to the drone 110 either directly via input/output interfaces 234 or via a platform 170. [0018]) configured to communicate with at least one of a wearable device (The system 100 can include a drone 110 that communicates with devices 150a - 150n) and a user terminal (fig. 2, a drone control device 160) and receive at least one of state information of a wearer of the wearable device (the line-of-sight engine 122 can use sensor information to determine whether each of the devices 150a - 150n associated with respective humans 152a - 152n and/or the humans 152a - 152n are within line-of-sight. [0014]; the examiner is interpreting the line-of-sight status as constituting state information.) and positional information of the wearable device (the device 150 can include global positioning system (GPS) technology. The GPS technology can be used to determine a position of the device. The position can be provided to the drone 110 either directly via input/output interfaces 234 or via a platform 170. In another example, the device 150 may include a locator (e.g., a beacon such as a radio beacon, an infrared beacon, Wi-Fi beacon, etc.). Drones 110, 210 can use the beacon to determine the position of the device 150 and/or human (e.g., via triangulation). [0018]);
a drive unit (The navigation engine 120 can control aerial movement of the drone by using aerial components. In some examples, aerial components 134 can include one or configured to track the wearable device (The line-of-sight engine 122 can be used to determine whether the drone is within line-of-sight with at least one of the devices 150a - 150n within a physical proximity to a human 152a - 152n. [0017]) and adjust a driving altitude of the unmanned flying robot (In some examples, the location of the drone 110 can be maintained using sensors 128 (e.g., accelerometer, gyroscope, compass, GPS, cell tower tracking, other positioning systems, altimeter, thermal sensors, combinations thereof, etc.). The location engine 126 can determine the location of the drone and a location of the respective devices 150. The distance criteria can be a customizable criteria that indicates a distance that can be deemed to be associated with a lack of line-of-sight. In one example, the criteria can take into account a size of the drone 110 and a sighting capability of a human being (e.g., at a particular visual acuity). [0022]) based on the positional information (In some examples, if the line-of-sight engine 122 determines that there is no line-of-sight, the drone 110 can be controlled via the navigation engine 120 to become within line-of-sight of at least one human. Rules 124 can be used to specify when the drone 110 is not within line-of-sight. For example, the rules 124 can include a rule that specifies distance criteria such as a threshold distance between the drone 110 and the devices. As noted, the location of the devices 150/humans 152 can be determined. Also, the location of the drone 110 can be determined. [0022]);
and a controller (fig. 2, processor 230) configured to control the drive unit (The navigation engine 120 can control aerial movement of the drone by using aerial components. In some examples, aerial components 134 can include one or more motors to control moving parts of the drone. For example, the navigation engine 120 can control the motors to turn propellers to control drone movement. Various technologies can be used to implement drone motion (e.g., by creating aerodynamic forces to create lift of the drone). (Examples of types of drones can include helicopter drones, quadcopter drones, plane drones, etc. [0016]) so as to track the wearable device based on the positional information (In some examples, if the line-of-sight engine 122 determines that there is no line-of-sight, the drone 110 can be controlled via the navigation engine 120 to become within line-of-sight of at least one human. Rules 124 can be used to specify when the drone 110 is not within line-of-sight. For example, the rules 124 can include a rule that specifies distance criteria such as a threshold distance between the drone 110 and the devices. As noted, the location of the devices 150/humans 152 can be determined. Also, the location of the drone 110 can be determined. [0022]) and adjust the driving altitude (In some examples, the location of the drone 110 can be maintained using sensors 128 (e.g., accelerometer, gyroscope, compass, GPS, cell tower tracking, other positioning systems, altimeter, thermal sensors, combinations thereof, etc.). The location engine 126 can determine the location of the drone and a location of the respective devices 150. The distance criteria can be a customizable criteria that indicates a distance that can be deemed to be associated with a lack of line-of-sight. In one example, the criteria can take into account a size of the drone 110 and a sighting capability of a human being (e.g., at a particular visual acuity). [0022]) to at least one predetermined altitude based on the state information (examiner is interpreting the "predetermined altitude" to be a matter of design choice over the cited art because the art teaches moving the done to maintain line-of-sight so therefore deciding to limit the choice of altitude to several predetermined levels (at least one of which would allow for line-of-sight to be maintained) would come down to an obvious matter of design choice. See MPEP 2144.04(VI)(C).).
Regarding claim 2:
Doshi discloses all the limitations of claim 1, upon which this claim is dependent.
Doshi further teaches:
a photographing unit (a sensor 128 (e.g., an image sensor, an infrared sensor, etc.)) configured to photograph the wearer of the wearable device (In this example, the drone 110 can use a sensor 128, such as an optical sensor, to look for a human in that area. Recognition technology can be used to determine whether there is a human in that area. [0019]), wherein the controller is configured to control the drive unit so as to track the wearable device (Moreover, a combination of technologies can be used to determine whether the drone 110 has a line-of-sight with the respective devices 150 and/or the associated human 152. [0018]) based on at least one of the positional information (For example, the drone 110 may use the GPS or beacon technology to determine the general location of the device and/or human [0018]; the location of the device (e.g., based on GPS coordinates) can be used to determine a place for the drone 110 to look for a human. [0019]) and photographing information of the wearer acquired through the photographing unit (and then use a sensor 128 (e.g., an image sensor, an infrared sensor, etc.) to confirm that there is a line-of-sight between the drone 110 and the respective device and/or human. In some examples, an infrared beacon can .
Regarding claim 4:
Doshi discloses all the limitations of claim 1, upon which this claim is dependent.
Doshi further teaches:
the controller is configured to control the drive unit so as to adjust the driving altitude (In some examples, the location of the drone 110 can be maintained using sensors 128 (e.g., accelerometer, gyroscope, compass, GPS, cell tower tracking, other positioning systems, altimeter, thermal sensors, combinations thereof, etc.). The location engine 126 can determine the location of the drone and a location of the respective devices 150. The distance criteria can be a customizable criteria that indicates a distance that can be deemed to be associated with a lack of line-of-sight. In one example, the criteria can take into account a size of the drone 110 and a sighting capability of a human being (e.g., at a particular visual acuity). [0022]) to the at least one predetermined altitude (examiner is interpreting the "predetermined altitude" to be a matter of design choice over the cited art because the art teaches moving the done to maintain line-of-sight so therefore deciding to limit the choice of altitude to several predetermined levels (at least one of which would allow for line-of-sight to be maintained) would come down to an obvious matter of design choice. See MPEP 2144.04(VI)(C).) corresponding to each condition when at least one of the positional information (For example, the drone 110 may use the GPS or beacon technology to determine the general location of the device  and the state information (the humans 152a - 152n are within line-of-sight [0014]) satisfies at least one predetermined condition (FIG. 1 is a system including a drone capable of tracking humans based on devices and control the drone to be within line-of-sight of at least one of the devices…  a navigation engine 120 can be used to control movement of the drone 110. Further, the line-of-sight engine 122 can use sensor information to determine whether each of the devices 150a - 150n associated with respective humans 152a - 152n and/or the humans 152a - 152n are within line-of-sight. The use of sensors can be used for various activity by the drone 110. [0014]).
Regarding claim 6:
Doshi discloses all the limitations of claim 1, upon which this claim is dependent.
Doshi further teaches:
the controller is configured to control the drive unit so as to approach the wearable device when reception of the state information is impossible (if the line-of-sight engine 122 determines that there is no line-of-sight, the drone 110 can be controlled via the navigation engine 120 to become within line-of-sight of at least one human. [0022]; examiner is interpreting line-of-sight status as constituting "state information".; The location engine 126 can determine the location of the drone and a location of the respective devices 150. The distance criteria can be a customizable criteria that indicates a distance that can be deemed to be associated with a lack of line-of-sight. In one example, the criteria can take into account a size of the drone 110 and a sighting .
Regarding claim 8:
Doshi discloses all the limitations of claim 1, upon which this claim is dependent.
Doshi further teaches:
the controller is configured to control the communication unit so as to transmit notification information to the user terminal (the triggered rule can alert a user [0055]) when reception of at least one of the positional information (examiner is taking this limitation in the alternative) and the state information is impossible (examiner is taking this limitation in the alternative) or when photographing of the wearer is impossible (the triggered rule can alert a user that the drone is outside of a line-of-sight of at least one of the wearable devices or is in a buffer distance from at least one of the wearable devices that indicates a possible lack of line-of-sight from the set of wearable devices. In one example, the rule can indicate that if each of the wearable devices is out of the line-of- sight of the drone and/or within a threshold distance away (e.g., at a buffer range), the rule is triggered. [0055]).
Regarding claim 9:
Doshi teaches:
A method (fig. 3, method 300 & fig. 5, method 500) comprising:
receiving positional information of a wearable device (the device 150 can include global positioning system (GPS) technology. The GPS technology can be used to determine a position of the device. The position can be provided to the drone 110 either directly via input/output interfaces 234 or via a platform 170. In another example, the ; 
receiving state information of a wearer of the wearable device (the line-of-sight engine 122 can use sensor information to determine whether each of the devices 150a - 150n associated with respective humans 152a - 152n and/or the humans 152a - 152n are within line-of-sight. [0014]; the examiner is interpreting the line-of-sight status as constituting state information.); 
tracking the wearable device based on the positional information (The line-of-sight engine 122 can be used to determine whether the drone is within line-of-sight with at least one of the devices 150a - 150n within a physical proximity to a human 152a - 152n. [0017]); 
and adjusting a driving altitude of an unmanned flying robot (In some examples, the location of the drone 110 can be maintained using sensors 128 (e.g., accelerometer, gyroscope, compass, GPS, cell tower tracking, other positioning systems, altimeter, thermal sensors, combinations thereof, etc.). The location engine 126 can determine the location of the drone and a location of the respective devices 150. The distance criteria can be a customizable criteria that indicates a distance that can be deemed to be associated with a lack of line-of-sight. In one example, the criteria can take into account a size of the drone 110 and a sighting capability of a human being (e.g., at a particular visual acuity). [0022]) to at least one predetermined altitude (examiner is interpreting the "predetermined altitude" to be a matter of design choice over the cited art because the art teaches moving the done to maintain line-of-sight so therefore deciding to limit the  based on at least one of the positional information (In some examples, if the line-of-sight engine 122 determines that there is no line-of-sight, the drone 110 can be controlled via the navigation engine 120 to become within line-of-sight of at least one human. Rules 124 can be used to specify when the drone 110 is not within line-of-sight. For example, the rules 124 can include a rule that specifies distance criteria such as a threshold distance between the drone 110 and the devices. As noted, the location of the devices 150/humans 152 can be determined. Also, the location of the drone 110 can be determined. [0022]) and the state information (if the line-of-sight engine 122 determines that there is no line-of-sight, the drone 110 can be controlled via the navigation engine 120 to become within line-of-sight of at least one human [0022]).
Regarding claim 10:
Doshi discloses all the limitations of claim 9, upon which this claim is dependent.
Doshi further teaches:
photographing the wearer of the wearable device (In this example, the drone 110 can use a sensor 128, such as an optical sensor, to look for a human in that area. Recognition technology can be used to determine whether there is a human in that area. [0019]), wherein the tracking includes the wearer (Moreover, a combination of technologies can be used to determine whether the drone 110 has a line-of-sight with the respective devices 150 and/or the associated human 152. [0018]) based on at least one of the positional information (For example, the drone 110 may use the GPS or beacon technology to determine the general location of the device and/or human [0018]; the  and photographing information acquired via the photographing (and then use a sensor 128 (e.g., an image sensor, an infrared sensor, etc.) to confirm that there is a line-of-sight between the drone 110 and the respective device and/or human. In some examples, an infrared beacon can be used to confirm line-of-sight. [0018]; In this example, the drone 110 can use a sensor 128, such as an optical sensor, to look for a human in that area. Recognition technology can be used to determine whether there is a human in that area. If so, then there is line-of-sight to that human. [0019]).
Regarding claim 12:
Doshi discloses all the limitations of claim 9, upon which this claim is dependent.
Doshi further teaches:
the adjusting includes adjusting the driving altitude (In some examples, the location of the drone 110 can be maintained using sensors 128 (e.g., accelerometer, gyroscope, compass, GPS, cell tower tracking, other positioning systems, altimeter, thermal sensors, combinations thereof, etc.). The location engine 126 can determine the location of the drone and a location of the respective devices 150. The distance criteria can be a customizable criteria that indicates a distance that can be deemed to be associated with a lack of line-of-sight. In one example, the criteria can take into account a size of the drone 110 and a sighting capability of a human being (e.g., at a particular visual acuity). [0022]) to the at least one predetermined altitude (examiner is interpreting the "predetermined altitude" to be a matter of design choice over the cited art because the art teaches moving the done to maintain line-of-sight so therefore deciding to limit the choice of altitude to  corresponding to each condition when at least one of the positional information (For example, the drone 110 may use the GPS or beacon technology to determine the general location of the device and/or human [0018]; the location of the device (e.g., based on GPS coordinates) can be used to determine a place for the drone 110 to look for a human. [0019]) and the state information (the humans 152a - 152n are within line-of-sight [0014]) satisfies at least one predetermined condition (FIG. 1 is a system including a drone capable of tracking humans based on devices and control the drone to be within line-of-sight of at least one of the devices…  a navigation engine 120 can be used to control movement of the drone 110. Further, the line-of-sight engine 122 can use sensor information to determine whether each of the devices 150a - 150n associated with respective humans 152a - 152n and/or the humans 152a - 152n are within line-of-sight. The use of sensors can be used for various activity by the drone 110. [0014]).
Regarding claim 14:
Doshi discloses all the limitations of claim 9, upon which this claim is dependent.
Doshi further teaches:
approaching the wearable device when reception of the state information is impossible (if the line-of-sight engine 122 determines that there is no line-of-sight, the drone 110 can be controlled via the navigation engine 120 to become within line-of-sight of at least one human. [0022]; examiner is interpreting line-of-sight status as constituting "state information".; The location engine 126 can determine the location of the drone and .
Regarding claim 16:
Doshi discloses all the limitations of claim 9, upon which this claim is dependent.
Doshi further teaches:
Transmitting a notification message to a user terminal (the triggered rule can alert a user [0055]) when reception of at least one of the positional information (examiner is taking this limitation in the alternative) and the state information is impossible (examiner is taking this limitation in the alternative) or when photographing of the wearer is impossible (the triggered rule can alert a user that the drone is outside of a line-of-sight of at least one of the wearable devices or is in a buffer distance from at least one of the wearable devices that indicates a possible lack of line-of-sight from the set of wearable devices. In one example, the rule can indicate that if each of the wearable devices is out of the line-of- sight of the drone and/or within a threshold distance away (e.g., at a buffer range), the rule is triggered. [0055]).
Regarding claim 17:
Doshi teaches:
A user terminal (fig. 2, drone control device 160) configured to track a wearable device (the location of the devices 150a - 150n can be determined by the platform 170.  using an unmanned flying robot (fig. 1, drone 110), the user terminal comprising: 
a communication unit (fig. 2, platform 170, communication engine 174) configured to communicate with at least one of the wearable device (the platform 170 can be a computing system, such as a cloud computing system that can be used to communicate (e.g., with the drone 110, with devices 150, with other devices, etc.) via a communication engine 174. [0031]) and the unmanned flying robot (the platform 170 can be a computing system, such as a cloud computing system that can be used to communicate (e.g., with the drone 110, with devices 150, with other devices, etc.) via a communication engine 174. [0031]);
and a controller configured to control the communication unit so as to receive notification information (he triggered rule can alert a user that the drone is outside of a line-of-sight of at least one of the wearable devices or is in a buffer distance from at least one of the wearable devices that indicates a possible lack of line-of-sight from the set of wearable devices. In one example, the rule can indicate that if each of the wearable devices is out of the line-of- sight of the drone and/or within a threshold distance away (e.g., at a buffer range), the rule is triggered. [0055]) when the unmanned flying robot adjusts a driving altitude (the triggered rule can alert a user that the drone is outside of a line-of-sight of at least one of the wearable devices or is in a buffer distance from at least one of the wearable devices that indicates a possible lack of line-of-sight from the set of wearable devices. In one example, the rule can indicate that if each of the wearable devices is out of the line-of- sight of the drone and/or within a threshold distance away (e.g., at a buffer range), the rule is triggered. The drone can then be controlled to move thereof to at least one predetermined altitude (examiner is interpreting the "predetermined altitude" to be a matter of design choice over the cited art because the art teaches moving the done to maintain line-of-sight so therefore deciding to limit the choice of altitude to several predetermined levels (one of which would allow for line-of-sight to be maintained) would come down to an obvious matter of design choice. See MPEP 2144.04(VI)(C).) based on at least one of state information of a wearer (the triggered rule can alert a user that the drone is outside of a line-of-sight of at least one of the wearable devices or is in a buffer distance from at least one of the wearable devices that indicates a possible lack of line-of-sight from the set of wearable devices. [0055]) and positional information of the wearable device (the triggered rule can alert a user that the drone is outside of a line-of-sight of at least one of the wearable devices or is in a buffer distance from at least one of the wearable devices that indicates a possible lack of line-of-sight from the set of wearable devices. [0055]) received from the wearable device in a process of tracking the wearable device by the unmanned flying robot (The position can be provided to the drone 110 either directly via input/output interfaces 234 or via a platform 170 [0018]).
Claims 3, 7, 11, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi (WO 2016/209225) in view of Feng (U.S. Pub. No. 2019/0011922).
Regarding claim 3:
Doshi discloses all the limitations of claim 2, upon which this claim is dependent.
Doshi further teaches:
the controller is configured to control the drive unit so as to adjust the driving altitude (In some examples, the location of the drone 110 can be maintained using sensors 128 (e.g., accelerometer, gyroscope, compass, GPS, cell tower tracking, other positioning systems, altimeter, thermal sensors, combinations thereof, etc.). The location engine 126 can determine the location of the drone and a location of the respective devices 150. The distance criteria can be a customizable criteria that indicates a distance that can be deemed to be associated with a lack of line-of-sight. In one example, the criteria can take into account a size of the drone 110 and a sighting capability of a human being (e.g., at a particular visual acuity). [0022]) to one of the at least one predetermined altitude (examiner is interpreting the "predetermined altitude" to be a matter of design choice over the cited art because the art teaches moving the done to maintain line-of-sight so therefore deciding to limit the choice of altitude to several predetermined levels (one of which would allow for line-of-sight to be maintained) would come down to an obvious matter of design choice. See MPEP 2144.04(VI)(C).) 
Doshi does not teach, however Feng teaches:
when reception of the positional information is impossible (In some embodiments, only image data of the target is used for performing the initialization process. In this manner, the system can track target which does not include a position measuring unit, e.g., a GPS to provide position information of the target. [0033]) and track the wearable device based on the photographing information (tracking information is generated .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Doshi to include the teachings as taught by Feng so that a “system can track target which does not include a position measuring unit, e.g., a GPS to provide position information of the target.” [Feng, 0033] which can allow for tracking to be maintained in case of signal loss.
Regarding claim 7:
Doshi discloses all the limitations of claim 1, upon which this claim is dependent.
Doshi further teaches:
the controller is configured to control the communication unit so as to transmit (fig. 2, communication engine 174), to the user terminal (fig. 2, drone control device 160), at least one of the positional information (At 504, the computing system determines that one of the wearable devices is acting according to a triggered rule based on the received location information. [0054]), the state information (alerts can be associated with the rules. As such, at 506, when a rule is triggered, the computing system can provide an associated alert for the rule (e.g., based on registration for the alert). For example, the alert can be based on a determination that the wearable device is outside of a boundary associated with the triggered rule based on the location information of the wearable device (e.g., notify a registered user that a child is outside of a school boundary). [0054]; examiner is interpreting that being outside the boundary is as constituting “state information”.; the triggered rule can alert a user that the drone is outside of a line-of-sight , and [photographing information acquired by photographing the wearer].
Doshi does not teach, however Feng teaches:
the controller is configured to control the communication unit so as to transmit (fig. 2A, communication system 120), to the user terminal (data generated by one or more sensors of payload sensor system 212 is stored, e.g., by memory 118. In some embodiments, data generated by payload sensor system 212 are transmitted to control unit 104 (e.g., via communication system 120). [0062]), at least one of [the positional information, the state information], and photographing information acquired by photographing the wearer (For example, video is streamed from payload 110 (e.g., imaging device 214) to control unit 104. In this manner, control unit 104 displays, e.g., real-time (or slightly delayed) video received from imaging device 214. [0062]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Doshi to include the teachings as taught by Feng to allow for “a user selects a target from an image displayed on a user interface of the control unit. [Feng, 0033]” which can allow for the user to visually identify and choose a target when there are multiple possible targets in an area.
Regarding claim 11:
Doshi discloses all the limitations of claim 10, upon which this claim is dependent.
Doshi further teaches:
adjusting the driving altitude (In some examples, the location of the drone 110 can be maintained using sensors 128 (e.g., accelerometer, gyroscope, compass, GPS, cell tower tracking, other positioning systems, altimeter, thermal sensors, combinations thereof, etc.). The location engine 126 can determine the location of the drone and a location of the respective devices 150. The distance criteria can be a customizable criteria that indicates a distance that can be deemed to be associated with a lack of line-of-sight. In one example, the criteria can take into account a size of the drone 110 and a sighting capability of a human being (e.g., at a particular visual acuity). [0022]) to one of the at least one predetermined altitude (examiner is interpreting the "predetermined altitude" to be a matter of design choice over the cited art because the art teaches moving the done to maintain line-of-sight so therefore deciding to limit the choice of altitude to several predetermined levels (one of which would allow for line-of-sight to be maintained) would come down to an obvious matter of design choice. See MPEP 2144.04(VI)(C).) 
Doshi does not teach, however Feng teaches:
when reception of the positional information is impossible (In some embodiments, only image data of the target is used for performing the initialization process. In this manner, the system can track target which does not include a position measuring unit, e.g., a GPS to provide position information of the target. [0033]) and tracking the wearable device based on the photographing information (tracking information is generated based on images captured by imaging device 214 and/or output from image analysis module 406 (e.g., after pre-processing and/or processing operations have been performed on one or more images). [0075]).
Doshi to include the teachings as taught by Feng so that a “system can track target which does not include a position measuring unit, e.g., a GPS to provide position information of the target.” [Feng, 0033] which can allow for tracking to be maintained in case of signal loss.
Regarding claim 15:
Doshi discloses all the limitations of claim 9, upon which this claim is dependent.
Doshi further teaches:
transmitting (fig. 2, communication engine 174), to a user terminal (fig. 2, drone control device 160), at least one of the positional information (At 504, the computing system determines that one of the wearable devices is acting according to a triggered rule based on the received location information. [0054]), the state information (alerts can be associated with the rules. As such, at 506, when a rule is triggered, the computing system can provide an associated alert for the rule (e.g., based on registration for the alert). For example, the alert can be based on a determination that the wearable device is outside of a boundary associated with the triggered rule based on the location information of the wearable device (e.g., notify a registered user that a child is outside of a school boundary). [0054]; examiner is interpreting that being outside the boundary is as constituting “state information”.; the triggered rule can alert a user that the drone is outside of a line-of-sight of at least one of the wearable devices or is in a buffer distance from at least one of the wearable devices that indicates a possible lack of line-of-sight from the set of wearable devices. [0055]), and [photographing information acquired by photographing the wearer].

transmitting (fig. 2A, communication system 120), to a user terminal (data generated by one or more sensors of payload sensor system 212 is stored, e.g., by memory 118. In some embodiments, data generated by payload sensor system 212 are transmitted to control unit 104 (e.g., via communication system 120). [0062]), at least one of [the positional information, the state information], and photographing information acquired by photographing the wearer (For example, video is streamed from payload 110 (e.g., imaging device 214) to control unit 104. In this manner, control unit 104 displays, e.g., real-time (or slightly delayed) video received from imaging device 214. [0062]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Doshi to include the teachings as taught by Feng to allow for “a user selects a target from an image displayed on a user interface of the control unit. [Feng, 0033]” which can allow for the user to visually identify and choose a target when there are multiple possible targets in an area.
Regarding claim 18:
Doshi discloses all the limitations of claim 17, upon which this claim is dependent.
Doshi further teaches:
an output unit configured to output predetermined information () in at least one of a visual method (sending an alert to a user (e.g., registered parent), sending causing video to start recording [0027]) or an auditory method (examiner notes that a sound accompanying an alert is a well-known feature of notifications.), wherein the controller is configured to control the output unit so as to output notification information when reception of at least one of the positional information (If the child moves past the boundary, particular actions can be taken by the drone 110, such as the navigation engine 120 moving the drone 110 towards the child, sending an alert to a user (e.g., registered parent), sending causing video to start recording and target the child, etc. [0027]) and the state information is impossible (if the line-of-sight engine 122 determines that there is no line-of-sight, the drone 110 can be controlled via the navigation engine 120 to become within line-of-sight of at least one human. [0022]; examiner is interpreting line-of-sight status as constituting "state information".; The location engine 126 can determine the location of the drone and a location of the respective devices 150. The distance criteria can be a customizable criteria that indicates a distance that can be deemed to be associated with a lack of line-of-sight. In one example, the criteria can take into account a size of the drone 110 and a sighting capability of a human being (e.g., at a particular visual acuity). In another example, the criteria may also take into account dynamic visual controls, such as weather. [0022]).
Doshi does not teach, however Feng teaches:
when reception of at least one of the positional information [and the state information] is impossible (In some embodiments, only image data of the target is used for performing the initialization process. In this manner, the system can track target which does not include a position measuring unit, e.g., a GPS to provide position information of the target. [0033])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Doshi to include the teachings as taught by Feng so that a “system can track target which does not include a position measuring unit, e.g., a GPS to provide position information 
Regarding claim 19:
Doshi discloses all the limitations of claim 18, upon which this claim is dependent.
Doshi further teaches:
the controller is further configured to control the communication unit (fig. 2, communication engine 174) so as to [receive photographing information acquired by photographing the wearer], and wherein the controller is configured to control the output unit so as to output at least one of the state information (alerts can be associated with the rules. As such, at 506, when a rule is triggered, the computing system can provide an associated alert for the rule (e.g., based on registration for the alert). For example, the alert can be based on a determination that the wearable device is outside of a boundary associated with the triggered rule based on the location information of the wearable device (e.g., notify a registered user that a child is outside of a school boundary). [0054]; examiner is interpreting that being outside the boundary is as constituting “state information”.; the triggered rule can alert a user that the drone is outside of a line-of-sight of at least one of the wearable devices or is in a buffer distance from at least one of the wearable devices that indicates a possible lack of line-of-sight from the set of wearable devices. [0055]), the positional information (At 504, the computing system determines that one of the wearable devices is acting according to a triggered rule based on the received location information. [0054]), [and the photographing information].
Doshi does not teach, however Feng teaches:
the controller is further configured to control the communication unit so as to receive photographing information acquired by photographing the wearer (For example, video is streamed from payload 110 (e.g., imaging device 214) to control unit 104. In this manner, control unit 104 displays, e.g., real-time (or slightly delayed) video received from imaging device 214. [0062]), and wherein the controller is configured to control the output unit so as to output at least one of [the state information, the positional information], and the photographing information (For example, video is streamed from payload 110 (e.g., imaging device 214) to control unit 104. In this manner, control unit 104 displays, e.g., real-time (or slightly delayed) video received from imaging device 214. [0062]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Doshi to include the teachings as taught by Feng to allow for “a user selects a target from an image displayed on a user interface of the control unit. [Feng, 0033]” which can allow for the user to visually identify and choose a target when there are multiple possible targets in an area.
Regarding claim 20:
Doshi discloses all the limitations of claim 18, upon which this claim is dependent.
Doshi further teaches:
the controller is configured to control the communication unit so as to transmit information on a preset area to the wearable device (The alert engine 132 can determine an alert [0026]), and wherein the controller is configured to control the output unit so as to output a notification message received from at least one of the unmanned flying robot and the wearable device (If the child moves past the boundary,  when the positional information indicates that the wearable device is spaced apart from a boundary of the preset area by a predetermined distance (The tracking engine 130 can determine whether the location of a device meets the boundary criteria. In some examples, the boundary criteria can include a set of location coordinates that can be mapped. The alert engine 132 can determine an alert based on criteria, such as the boundary criteria. If a respective device 150 is outside of the boundary or within a boundary threshold, an alert can be set. [0026]).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi (WO 2016/209225) in view of Michel (U.S. Pub. No. 2019/0303982).
Regarding claim 5:
Doshi discloses all the limitations of claim 4, upon which this claim is dependent.
Doshi further teaches:
the controller is configured to control the drive unit so as to [adjust the driving altitude to a first altitude associated] with a first area when the positional information indicates that the wearable device is located in the first area spaced apart from a boundary of a preset area by a predetermined distance (The tracking engine 130 can determine whether the location of a device meets the boundary criteria. In some examples, the boundary criteria can include a set of location coordinates that can be mapped. The alert engine 132 can determine an alert based on criteria, such as the boundary criteria. If a respective device 150 is outside of the boundary or within a  and [adjust the driving altitude to a second altitude lower than the first altitude] when the positional information indicates that the wearable device is located in a second area closer to the boundary than the first area (The tracking engine 130 can determine whether the location of a device meets the boundary criteria. In some examples, the boundary criteria can include a set of location coordinates that can be mapped. The alert engine 132 can determine an alert based on criteria, such as the boundary criteria. If a respective device 150 is outside of the boundary or within a boundary threshold, an alert can be set. [0026]; examiner is interpreting “outside the boundary” as “the second area”).
Doshi does not teach, however Michel teaches:
the controller is configured to control the drive unit so as to adjust the driving altitude to a first altitude associated with a first area (the aerial vehicle 106 may be deployed to an altitude (e.g., a first altitude) above the discrete objects 108a-n such that all discrete objects 108a-n at the location “A” (and/or marked or identifiable boundaries of the location “A”) are visible within a field of view of an imaging device (not shown) of the aerial vehicle 106 and “bird's-eye” (e.g., overhead, plan-view) imagery of the discrete objects 108a-n may be captured. [0021]) [when the positional information indicates that the wearable device is located in the first area spaced apart from a boundary of a preset area by a predetermined distance] and adjust the driving altitude to a second altitude (cause the aerial vehicle (or a second aerial vehicle) to capture close-up imagery of a subset of the discrete objects (e.g., at a second altitude) [0013]; fly to (and/or around) the location “A” (e.g., to or at a second altitude 232b) and lower than the first altitude (as a first aerial vehicle 106 tasked with capturing high-altitude or bird's-eye imagery at a first altitude/distance (e.g., greater than one hundred feet (100 ft; thirty and one half meters (30.5 m)) and a second aerial vehicle 106 tasked with capturing low-altitude or close-up imagery at a second altitude/distance (e.g., less than thirty feet (30 ft; nine and one tenth meters (9.1 m)). [0020]) [when the positional information indicates that the wearable device is located in a second area closer to the boundary than the first area].
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Doshi to include the teachings as taught by Michel to “acquire “close up”, zoomed-in, or perspective view imagery” [Michel, 0027] which can allow for more detail to be captured at a lower altitude. Since Doshi establishes that significance of sending an alert when a device approaches the boundary, it would have been within the scope of one having ordinary skill in the art to have modified Doshi in view of Michel to have the UAV lower its altitude as the device approaches the boundary to provide better image detail/feedback when alerting the user to the boundary condition.
Regarding claim 13:
Doshi discloses all the limitations of claim 12, upon which this claim is dependent.

[the adjusting the driving altitude to a first altitude associated] with a first area when the positional information indicates that the wearable device is located in the first area spaced apart from a boundary of a preset area by a predetermined distance (The tracking engine 130 can determine whether the location of a device meets the boundary criteria. In some examples, the boundary criteria can include a set of location coordinates that can be mapped. The alert engine 132 can determine an alert based on criteria, such as the boundary criteria. If a respective device 150 is outside of the boundary or within a boundary threshold, an alert can be set. [0026]; examiner is interpreting “within a boundary threshold” as “the first area”) and [adjusting the driving altitude to a second altitude lower than the first altitude] when the positional information indicates that the wearable device is located in a second area closer to the boundary than the first area (The tracking engine 130 can determine whether the location of a device meets the boundary criteria. In some examples, the boundary criteria can include a set of location coordinates that can be mapped. The alert engine 132 can determine an alert based on criteria, such as the boundary criteria. If a respective device 150 is outside of the boundary or within a boundary threshold, an alert can be set. [0026]; examiner is interpreting “outside the boundary” as “the second area”).
Doshi does not teach, however Michel teaches:
adjusting the driving altitude to a first altitude associated with a first area (the aerial vehicle 106 may be deployed to an altitude (e.g., a first altitude) above the discrete objects 108a-n such that all discrete objects 108a-n at the location “A” (and/or marked or identifiable boundaries of the location “A”) are visible within a field of view of an [when the positional information indicates that the wearable device is located in the first area spaced apart from a boundary of a preset area by a predetermined distance] and adjusting the driving altitude to a second altitude (cause the aerial vehicle (or a second aerial vehicle) to capture close-up imagery of a subset of the discrete objects (e.g., at a second altitude) [0013]; fly to (and/or around) the location “A” (e.g., to or at a second altitude 232b) and capture second imagery thereof. The second drone 206b may acquire “close up”, zoomed-in, or perspective view imagery, for example, that provides image data descriptive of one or more subsets of the discrete objects 208a-h. In some embodiments, the second drone 206b may be positioned to capture the second imagery such that any boundaries (natural and/or flagged) of a first subset of the discrete objects 208a-h fit within a field of view of a camera device (not separately labeled) of the second drone 206b [0027]) lower than the first altitude (as a first aerial vehicle 106 tasked with capturing high-altitude or bird's-eye imagery at a first altitude/distance (e.g., greater than one hundred feet (100 ft; thirty and one half meters (30.5 m)) and a second aerial vehicle 106 tasked with capturing low-altitude or close-up imagery at a second altitude/distance (e.g., less than thirty feet (30 ft; nine and one tenth meters (9.1 m)). [0020]) [when the positional information indicates that the wearable device is located in a second area closer to the boundary than the first area].
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Doshi to include the teachings as taught by Michel to “acquire “close up”, zoomed-in, or perspective view imagery” [Michel, 0027] which can allow for more detail to be captured at a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou (U.S. Pub. No. 2016/0114887) discloses an amphibious vertical takeoff and landing unmanned device comprising a modular and expandable waterproof body, a chassis, an outer body shell, a propulsion system, a propeller protection system, a surface skidding material platform, a landing system, control surfaces, a ballast, an onboard air compressor, an onboard electrolysis system, a waterproof through-body wire or antenna feed-through, a single- or multiple-axis tilt-motor device, a tilt fuselage device, a tilt wing device, a battery, a power distribution board, a Global Positioning System module, a lost model alert, a cooling device, a detachable impact absorbing skin or shell, vision aiding and orientative lights, hatches, quick connect payloads, a lap counter for racing, a flat or inclined launch platform or footing, claws, an apparatus for externally attaching and internally housing the cargo, a charging station, a partial vacuum device, a manually or automatically deployable parachute, and an onboard or ground station electricity generator.
Bryson (U.S. Pub. No. 2018/0091875) discloses a method, system and computer program product for monitoring a person for a condition.
Lee (U.S. Pub. No. 2019/0023395) discloses an electronic device is disclosed. The electronic device includes a sensor, an actuator, and a processor. The sensor is configured to sense at least one external object in a direction of 360 degrees outside the electronic device. The actuator configured to allow the electronic device to move or yaw. The processor is configured to verify an angle corresponding to a location of the at least one external object among the 360 degrees and a distance between the at least one external object and the electronic device using the sensor. When the distance does not belong to a specified range, the processor is also configured to move the electronic device in a direction corresponding to the angle using the actuator such that the distance belongs to the specified range.
Correnti (U.S. Pat. No. 10921763) discloses A monitoring system that is configured to monitor a property.
Thorn (U.S. Pat. No. 9513629) discloses a method for controlling a drone including performing operations on a processor configured to control location of the drone.
Xie (CN105717489) discloses the invention claims an unmanned aerial vehicle following method, device and a wearable device, the unmanned aircraft follow method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665